

113 S2030 RS: National Sea Grant College Program Amendments Act of 2014
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 607113th CONGRESS2d SessionS. 2030[Report No. 113–279]IN THE SENATE OF THE UNITED STATESFebruary 12, 2014Mr. Schatz (for himself, Mr. Wicker, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 1, 2014Reported by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize and amend the National Sea Grant College Program Act, and for other purposes.1.Short titleThis Act may be cited as the
		  National Sea Grant College Program Amendments Act of 2014.2.References to the National Sea Grant College Program ActExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the National Sea Grant College Program Act (33 U.S.C. 1121 et seq.).3.Sea grant colleges and sea grant institutes; annual report on progressSection 207 (33 U.S.C. 1126) is amended by striking subsection (e).4.Dean John A. Knauss Marine Policy FellowshipSection 208(b) (33 U.S.C. 1127(b)) is amended by striking may and inserting shall.5.Report on coordination of oceans and coastal research activitiesSection 9 of the National Sea Grant College Program Act Amendments of 2002 (33 U.S.C. 857–20) is
			 repealed.6.National Sea Grant Advisory Board reportSection 209(b) (33 U.S.C. 1128(b))
			 is amended by amending paragraph (2) to read as follows:(2)ReportThe Board shall report to the Congress every 3 years on the state of the national sea grant college
			 program. The Board shall indicate in each such report the progress made
			 toward meeting the priorities identified in the strategic plan in effect
			 under section 204(c). The Secretary shall make available to the Board such
			 information, personnel, and administrative services and assistance as it
			 may reasonably require to carry out its duties under this title..7.Technical amendmentSection 205(c) (33 U.S.C. 1124(c)) is amended by striking Elegibility in the heading and inserting Eligibility.8.Authorization of appropriations(a)In generalSection 212(a) (33 U.S.C. 1131(a)) is amended—(1)in paragraph (1)—(A)by striking and at the end of subparagraph (E);(B)by striking the period at the end of subparagraph (F) and inserting a semicolon; and(C)by adding at the end the following:(G)$72,000,000 for fiscal year 2015;(H)$75,600,000 for fiscal year 2016;(I)$79,380,000 for fiscal year 2017;(J)$83,350,000 for fiscal year 2018;(K)$87,520,000 for fiscal year 2019; and(L)$91,900,000 for fiscal year 2020.;(2)in paragraph (2), by striking activities in the heading and inserting activities through fiscal year 2014; and(3)by adding at the end the following:(3)Priority activities for fiscal years 2015 through 2020In addition to the amounts authorized under paragraph (1), there is authorized to be appropriated
			 for each of fiscal years 2015 through 2020 
      $18,000,000 for competitive grants for the following:(A)University research on the biology, prevention, and control of aquatic nonnative species.(B)University research on oyster diseases, oyster restoration, and oyster-related human health risks.(C)University research on the biology, prevention, and forecasting of harmful algal blooms.(D)University research, education, training, and extension services and activities focused on regional
			 or national priority issues identified in the strategic plan under section
			 204(c)(1).(E)Fishery extension activities conducted by sea grant colleges or sea grant institutes to enhance,
			 and not supplant, existing core program funding..(b)LimitationsSection 212(b)(1) (33 U.S.C. 1131(b)(1)) is amended to read as follows:(1)Administration(A)In generalThere may not be used for administration of programs under this title in a fiscal year more than
			 5.5 percent of the lesser of—(i)the amount authorized to be appropriated under this title for the fiscal year; or(ii)the amount appropriated under this title for the fiscal year.(B)Critical staffing requirementsThe Director shall use the authority under subchapter VI of chapter 33 of title 5, United States
			 Code, to meet any critical staffing requirement while implementing the
			 activities authorized in this title.  The costs associated with that
			 exercise of authority shall not be counted toward the cap under
			 subparagraph (A)..(c)Distribution of fundsSection 212(c) (33 U.S.C. 1131(c)) is amended by inserting , the year in which base funding was set, after	2003.(d)Conforming amendmentSection 212(b)(2) (33 U.S.C. 1131(b)(2)) is amended by inserting or (a)(3) after (a)(2).1.Short titleThis Act may be cited as the
		  National Sea Grant College Program Amendments Act of 2014.2.References to the National Sea Grant College Program ActExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the National Sea Grant College Program Act (33 U.S.C. 1121 et seq.).3.Sea grant colleges and sea grant institutes; annual report on progressSection 207 (33 U.S.C. 1126) is amended by striking subsection (e).4.Dean John A. Knauss Marine Policy Fellowship(a)In generalSection 208(b) (33 U.S.C. 1127(b)) is amended by striking may and inserting shall.(b)Placements in CongressSection 208(b) (33 U.S.C. 1127(b)), as amended by subsection (a) of this section, is further
			 amended—(1)in the first sentence, by striking The Secretary and inserting the following:(1)In generalThe Secretary; and(2)in paragraph (1), as designated by paragraph (1), in the second sentence, by striking A fellowship and inserting the following:(2)Placement priorities(A)In generalIn each year in which the Secretary awards a legislative fellowship under this subsection, when
			 considering the
			 placement of fellows, the Secretary shall prioritize placement of fellows
			 in the following:(i)Positions in offices of, or with members on, committees of Congress that have jurisdiction over the
			 National Oceanic and Atmospheric Administration.(ii)Positions in offices of members of Congress that have a demonstrated interest in ocean, coastal, or
			 Great Lakes resources.(B)Equitable distributionIn placing fellows in offices described in subparagraph (A), the Secretary shall ensure, to the
			 degree practicable, that placements are equitably distributed among the
			 political parties.(3)DurationA fellowship.(c)Effective dateThe amendments made by subsection (b) shall apply with respect to the first calendar year beginning
			 after the date of enactment of this Act.(d)Sense of Congress; encouragement of career developmentIt is the sense of Congress that in recognition of the competitive nature of the fellowship under
			 section 208(b) of the National Sea Grant College Program
			 Act (33 U.S.C. 1127(b)), and of the exceptional qualifications
			 of fellowship awardees, the Secretary of Commerce, acting through the
			 Under Secretary of Commerce for Oceans and Atmosphere, should encourage
			 participating
			 Federal agencies to consider opportunities for fellowship awardees at
			 the conclusion of their
			 fellowship for workforce positions appropriate for their education and
			 experience.5.Donations(a)In generalSection 204(c)(4)(E) (33 U.S.C. 1123(c)(4)(E)) is amended to read as follows:(E)accept donations of money and, notwithstanding section 1342 of title 31, United States Code, of
			 voluntary and uncompensated services;.(b)PrioritiesThe Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and
			 Atmosphere, shall establish priorities for the use of donations accepted
			 under section 204(c)(4)(E) of the National Sea Grant College Program Act
			 (33 U.S.C. 1123(c)(4)(E)), and shall consider among those priorities the
			 possibility of expanding the Dean John A. Knauss Marine Policy
			 Fellowship's placement of additional fellows in relevant legislative
			 offices
			 under section 208(b) of that Act (33 U.S.C. 1127(b)), in accordance with
			 the recommendations under subsection (c) of this section.(c)ReportNot later than 180 days after the date of enactment of this Act, the
			 National Sea Grant Office, in consultation with the National Sea Grant
			 Advisory Board and the Sea Grant Association, shall—(1)recommend the optimal use of any donations accepted under section 204(c)(4)(E) of the National Sea
			 Grant College Program Act (33
			 U.S.C. 1123(c)(4)(E)); and(2)report the recommendations under paragraph (1) to Congress.(d)ConstructionNothing in this section shall be construed to limit or otherwise affect any other amounts available
			 for marine policy fellowships under section 208(b) of the National Sea
			 Grant College Program Act (33 U.S.C. 1127(b)), including amounts accepted
			 under section 204(c)(4)(F) of that Act (33 U.S.C. 1123(c)(4)(F) or
			 appropriated under section 212 of that Act (33 U.S.C. 1131).6.Report on coordination of oceans and coastal research activitiesSection 9 of the National Sea Grant College Program Act Amendments of 2002 (33 U.S.C. 857–20) is
			 repealed.7.National Sea Grant Advisory Board reportSection 209(b) (33 U.S.C. 1128(b))
			 is amended by amending paragraph (2) to read as follows:(2)ReportThe Board shall report to the Congress every 3 years on the state of the national sea grant college
			 program. The Board shall indicate in each such report the progress made
			 toward meeting the priorities identified in the strategic plan in effect
			 under section 204(c). The Secretary shall make available to the Board such
			 information, personnel, and administrative services and assistance as it
			 may reasonably require to carry out its duties under this title..8.Program elementsSection 204(b) (33 U.S.C. 1123(b)) is amended by inserting for research, education, extension, training, technology transfer, and public service after financial assistance.9.Authorization of appropriations(a)In generalSection 212(a) (33 U.S.C. 1131(a)) is amended—(1)in paragraph (1), by striking subparagraphs (A) through (F) and inserting the following:(A)$72,000,000 for fiscal year 2015;(B)$75,600,000 for fiscal year 2016;(C)$79,380,000 for fiscal year 2017;(D)$83,350,000 for fiscal year 2018;(E)$87,520,000 for fiscal year 2019; and(F)$91,900,000 for fiscal year 2020.; and(2)by amending  paragraph (2) to read as follows:(2)Priority activitiesIn addition to the amounts authorized under paragraph (1), there is authorized to be appropriated
			 for each of fiscal years 2015 through 2020 
      $6,000,000 for competitive grants for the following:(A)University research on the biology, prevention, and control of aquatic nonnative species.(B)University research on oyster diseases, oyster restoration, and oyster-related human health risks.(C)University research on the biology, prevention, and forecasting of harmful algal blooms.(D)University research, education, training, and extension services and activities focused on
			 coastal resilience and U.S. working waterfronts and other regional
			 or national priority issues identified in the strategic plan under section
			 204(c)(1).(E)University research on sustainable aquaculture techniques and technologies.(F)Fishery extension activities conducted by sea grant colleges or sea grant institutes to enhance,
			 and not supplant, existing core program funding..(b)LimitationsSection 212(b)(1) (33 U.S.C. 1131(b)(1)) is amended to read as follows:(1)Administration(A)In generalThere may not be used for administration of programs under this title in a fiscal year more than
			 5.5 percent of the lesser of—(i)the amount authorized to be appropriated under this title for the fiscal year; or(ii)the amount appropriated under this title for the fiscal year.(B)Critical staffing requirementsThe Director shall use the authority under subchapter VI of chapter 33 of title 5, United States
			 Code, to meet any critical staffing requirement while implementing the
			 activities authorized in this title.  The costs associated with that
			 exercise of authority shall not be counted toward the cap under
			 subparagraph (A)..(c)Allocation of funding(1)In generalSection 204(d)(3) (33 U.S.C. 1123(d)(3) is amended—(A)by striking With respect to sea grant colleges and sea grant institutes and inserting With respect to sea grant colleges, sea grant institutes, sea grant programs, and sea grant
			 projects; and(B)in subparagraph (B), by striking funding among sea grant colleges and sea grant institutes and inserting funding among sea grant colleges, sea grant institutes, sea grant programs, and sea grant projects.(2)Excess amountsSection 212 (33 U.S.C. 1131) is amended—(A)by striking subsection (c); and(B)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.December 1, 2014Reported with an amendment